    Case 20-23304-CMG             Doc 12 Filed 02/18/21 Entered 02/18/21 05:40:28                     Desc Cert.
                                   of Fin. management Cert. Page 1 of 1
Form finmgtc

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
402 East State Street
Trenton, NJ 08608

                                         Case No.: 20−23304−CMG
                                         Chapter: 7
                                         Judge: Christine M. Gravelle

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Vince Russo                                              Lori M. Russo
   271 W 14th St                                            271 W 14th St
   Ship Bottom, NJ 08008−4539                               Ship Bottom, NJ 08008−4539
Social Security No.:
   xxx−xx−8122                                              xxx−xx−7026
Employer's Tax I.D. No.:




               NOTICE OF FAILURE TO FILE DEBTOR'S CERTIFICATION OF COMPLETION
                OF INSTRUCTIONAL COURSE CONCERNING FINANCIAL MANAGEMENT




To receive a discharge each individual debtor must participate in a personal financial management course. The
course provider may file a Certificate of Debtor Education, or the debtor must file a Debtor's Certification of
Completion of Instructional Course Concerning Financial Management (Official Form B23) proving compliance
with the financial management course requirement for discharge (each debtor in a joint case must file a separate
Certification). The Certification must be filed by:

       Chapter 7: [60 days from the first date set for your Meeting of Creditors.]

To date the court has not received the above document from the debtor(s), nor has it received a Certificate of Debtor
Education from a course provider. If the court does not receive the document(s) within the time frame set forth
above, your case will be closed without entry of the discharge. If the case is closed without entry of the discharge
you must file a Motion To Reopen to allow for the filing of the document(s) and pay the applicable filing fee.




Dated: February 18, 2021
JAN: admi

                                                                        Jeanne Naughton
                                                                        Clerk
